AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                       Judgment in a Criminal Case
                   v.                                                  (For Revocation of Probation or Supervised Release)


                                                                       Case No.         6:18CR60003-001
             JAMES A. WALKER, JR.
                                                                       USM No.          31477-034
                                                                                               Matthew Hill, FPD
                                                                                                Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)                                        of the term of supervision.
    was found in violation of condition(s) count(s) 1, 2, and 3                    after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                            Violation Ended
One                          New Law Violation                                                              03/07/2019

Two                          Special Condition #2: Possession of an Unauthorized Laptop Computer            06/14/2018

Three                        Special Condition #2: Accessing the Internet without the permission of
                             the probation officer                                                          06/14/2018


       The defendant is sentenced as provided in pages 2 through 5                 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              2393                                         04/11/2019
                                                                                           Date of Imposition of Judgment
Defendant’s Year of Birth:         1940
                                                                                              /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                         Signature of Judge
                    Hot Springs, AR
                                                                          Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                              Name and Title of Judge



                                                                                                   April 24, 2019
                                                                                                        Date

                                                                                                  Judgment — Page       1    of   5
DEFENDANT:
JAMES A.
WALKER, JR.
CASE NUMBER:            6:18CR60003-001

                                                        IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:          time served.




       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district:
            at                                  a.m.         p.m.       on                                        .
            as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            before 2 p.m. on                                        .
            as notified by the United States Marshal.
            as notified by the Probation or Pretrial Services Office.

                                                             RETURN

I have executed this judgment as follows:




       Defendant delivered on                                                    to

at                                            with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL


                                                                    By
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release

                                                                                               Judgment—Page     3     of       5
DEFENDANT:               JAMES A. WALKER, JR.
CASE NUMBER:             6:18CR60003-001

                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: five (5) years with the first six (6) months on
home detention with GPS monitoring.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.        You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.        You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release

                                                                                               Judgment—Page       4      of        5
DEFENDANT:                  JAMES A. WALKER, JR.
CASE NUMBER:                6:18CR60003-001

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
      the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3D — Supervised Release

                                                                                                    Judgment—Page           5        of         5
DEFENDANT:                JAMES A. WALKER, JR.
CASE NUMBER:              6:18CR60003-001

                                           SPECIAL CONDITIONS OF SUPERVISION

    1)   The defendant shall participate in an orientation and life skills program, as directed by the United States Probation Officer.

    2) Except for the purposes of employment and with the prior written approval of the U.S. Probation Officer, defendant shall not possess,
       use, or have access to a computer or any other electronic device that has internet or photography capabilities. In the instance that
       probation authorizes the defendant to use a computer or other electronic device, all such devices shall be subject to search and seizure
       and the installation of search and/or monitoring software and/or hardware, including unannounced seizure for the purpose of search.
       The defendant shall notify others within his residence that their computer may be subject to search.

    3)   The defendant shall participate in an approved sex offender treatment program, to include psychological testing and/or polygraph
         examination (or similar device), as directed by the United States Probation Officer, and abide by all supplemental conditions of sex
         offender treatment, to include, but not limited to, signed releases of information. Participation may include inpatient/outpatient
         treatment. The defendant will contribute to the costs of services rendered (co-payment) based on an ability to pay or availability of third
         party payment. Sex offender assessments and treatment shall be conducted by therapists and examiners approved by the United States
         Probation Office. Any results of a polygraph examination (or the like) would not be used for the purpose of revocation of Supervised
         Release. The results will be reported by the United States Probation Office to appropriate treatment personnel. If disclosure is required
         by mandatory reporting child abuse or child sexual abuse laws, the results will be reported to appropriate law enforcement and related
         agencies with the approval of the Court. If the results reveal possible new criminal behavior, this will be reported to the appropriate law
         enforcement and related agencies after obtaining approval from the Court.

    4)   The defendant shall comply with all federal, state, and local sex offender laws, as outlined by the United States Probation Officer.

    5)   The defendant shall not have any contact with any child under the age of 18, without the prior approval of the United States Probation
         Office. If approved, the defendant must be accompanied be a responsible adult who is aware of his/her conviction and supervision
         status, and who has been approved in advance by the United States Probation Office. Contact includes, but is not limited to, physical
         contact, verbal communication, and/or electronic communication such as e-mail. Contact also includes congregating and/or loitering
         around school yards, playgrounds, swimming pools, arcades, zoos, or other places frequented by children under the age of 18.
         Incidental contact in normal daily commercial life such as, but not limited to, making purchases or merchandise at a retail establishment,
         is permissible.

    6)   The defendant shall not seek or maintain employment, volunteer, or participate in any program and/or activity allowing contact with
         children under the age of 18.

    7)   The defendant shall not date or cohabitate with anyone who has children under the age of 18.

    8)   The defendant shall not view or possess any form of pornography, sexually stimulating, or sexually oriented material including books,
         videos, magazines, cut-outs or pornography of any kind as deemed inappropriate by the United States Probation Officer and/or
         treatment staff. The defendant shall not enter any location where pornography or erotica are the primary products for purchase or
         viewing. The defendant shall not enter into any location where the primary function is to provide adult entertainment. The defendant
         shall not correspond or communicate in person, by mail, telephone, or computer, with individuals or companies offering to buy, sell,
         trade, exchange, or produce visual depictions of minors or adults engaged in sexually explicit conduct. The defendant shall not possess
         any material at any time, that depicts children under the age of 18, engaged in sexually explicit conduct, or possess any depictions of
         minors unclothed.

    9)   The defendant shall obtain residences as approved by the United States Probation Officer. The defendant shall notify the United States
         Probation Officer of any locations where mail or like matter is received. The defendant shall not obtain a new mailing address, post
         office box, or the facility of any private business for the delivery and receipt of like matter without the approval of the United States
         Probation Officer.

    10) The defendant shall not associate with any group, club, individual, or organization, formal or informal, which supports or encourages
        the sexual exploitation of children.

    11) The defendant shall abide by a curfew, with the hours to be determined by the United States Probation Officer.

    12) The defendant shall submit his person, residence, place of employment, and vehicle to a search conducted by the United States
        Probation Office at a reasonable time and in a reasonable manner based upon reasonable suspicion of evidence of violation of any
        condition of supervised release. The defendant shall warn any other residents that their premises may be subject to search pursuant to
        this condition. Failure to submit to a search may be grounds for revocation.

    13) The first six (6) months of supervised release shall be served on home detention with GPS monitoring. The defendant is required to be
         on his property at all times except for approved absences for gainful employment, religious services, medical care, mental health/sex
         offender treatment, and such other times as may be specifically authorized in advance by the United States Probation Office.
